Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in a second direction that is vertical to the first direction and a stacking direction.”  In this context, it is submitted that “vertical” is not entirely clear; as shown in Fig. 3a and 3b of the application, the second direction (“W,” width direction), is not in fact “vertical” as this term is commonly understood in relation to the multilayer chip as shown and described.  It would be more clear and correct to use the terms “perpendicular,” “normal,” or “orthogonal” to describe the direction W relative to the directions L and/or T.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 20160141716).  Regarding claim 1, Ito et al. teach an all-solid battery comprising a multilayer chip in which each of a plurality of solid electrolyte layers (10) and each of a plurality of electrodes (20, 21, 30, 31) are alternately stacked, a main component of the solid electrolyte being Co-LATP (cobalt-containing lithium aluminum titanium phosphate, see [0210]), the multilayer chip having a rectangular parallelpiped shape, the plurality of electrodes being exposed alternately to a first end face and a second end face that face each other (left and right sides of Fig. 24B).  First and second external electrodes (50) are provided on the first and second end faces (Fig. 24B, [0210]).  In [0210] it is disclosed that the external dimensions of the chip were found to be 5 mm in length, 5 mm in width, and 1.1 mm in thickness.  The ratio of L/W (1.0) anticipates the claimed relationship of L/W being in the range of 0.2-1.1 wherein L is defined as the dimension extending through both side faces, and W is orthogonal to that dimension and to the stacking direction (T) (note: the dimension of each external electrode is considered to be part of L, in accordance with what is shown in Fig. 3 of the instant application).  Regarding claim 2, the ratio of 1.0 also anticipates the claimed range of 0.5-1.0.  Regarding claim 3, the ratio (L+W)/T = (5+5)/1.1 = 9.1, which anticipates the claimed range of 3 to 85.  Regarding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al.
	The reference is applied to claims 1-3 and 8 for the reasons stated above.  Regarding claim 4, it is further taught that an electric collector layer (21, 31) is sandwiched by two electrode layers (20, 30) including an electroactive material.  However, the reference does not expressly teach the specific values of the average collector thickness (claims 4 or 5), or the average electrolyte layer thickness (claims 6 and 7).


Conclusion

Hisamitsu et al (US 20040038124) is made of record as teaching a rectangular laminate battery cell having tabs (5, 7) on the long sides of the cell in order to minimize internal resistance, thereby creating a length to width ratio lower than a conventional cell (see Fig. 4A, [0038]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 3, 2022